UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 07-5092


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

DAVID RAHEEM ANDERSON,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry F. Floyd, District Judge.
(6:07-cr-00252-HFF-1)


Submitted:    March 16, 2009                 Decided:   March 31, 2009


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


David W. Plowden, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant.       Maxwell B. Cauthen, III,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              David Raheem Anderson pled guilty to being a felon in

possession of a firearm, in violation of 18 U.S.C. §§ 922(g)(1),

924(e)      (2006),      and   was    sentenced       to    the    statutory      mandatory

minimum term of 180 months’ imprisonment.                         Counsel for Anderson

has filed this appeal pursuant to Anders v. California, 386 U.S.

738 (1967), arguing there are no meritorious grounds for appeal,

but suggesting the district court erred in sentencing Anderson

pursuant to the Armed Career Criminal Act, 18 U.S.C. § 924(e)

(“ACCA”), because the prior convictions used to support that

designation        were   not    set   forth     in    the       indictment.       We    have

reviewed the record and, finding no error, we affirm.

              A defendant convicted of being a felon in possession

of a firearm who has three prior convictions for violent felony

or serious drug offenses is subject to treatment as an armed

career criminal.           See 18 U.S.C. § 924(e)(1).                  A district court

may    enhance      a     sentence      based     on       the     “fact     of   a     prior

conviction,” whether or not it was admitted by the defendant or

found by a jury.           United States v. Thompson, 421 F.3d 278, 282

(4th Cir. 2005).          Therefore, a district court may determine if a

defendant has been convicted of the predicate offenses required

by    the   ACCA    so    long   as    the   facts         necessary    to   support     the

enhancement “inhere in the fact of conviction” rather than being

“extraneous to it.”            Id. at 283.

                                             2
            In Almendarez-Torres v. United States, 523 U.S. 224,

242-44     (1998),       the    Supreme        Court      held       that     prior      felony

convictions        are   merely      sentencing           enhancements          rather       than

elements      of    an    offense,       and       need       not    be     charged     in    an

indictment.        Because the Government was not required to charge

Anderson’s prior felony convictions in the indictment, the sole

issue raised in Anderson’s Anders brief fails.

            Pursuant to Anders, we have reviewed the entirety of

the record and found no meritorious issues. *                             The district court

conducted a proper and thorough Fed. R. Crim. P. 11 hearing

prior to accepting Anderson’s guilty plea.                            The district court

advised    Anderson      of    the   rights        he    was     foregoing      by     pleading

guilty,    the     charge      against    him,          and    the    penalties        for   the

offense.         Moreover,      at   both          the    Rule       11     hearing    and    at

sentencing, the district court proceeded with the utmost caution

to   ensure      that    Anderson     understood              the    180-month        statutory

mandatory minimum he faced if sentenced pursuant to the ACCA,

and the district court subsequently sentenced Anderson to that

term.

     *
       At the direction of the court, the parties provided
supplemental   briefing  on  the  issue   of  whether  juvenile
convictions may be used to support the Armed Career Criminal
offender designation.   In the supplemental briefs, the parties
agreed that the convictions relied on in Anderson's case were
not juvenile convictions. Therefore, the court need not further
consider this issue.


                                               3
            Because there was no error in either the conviction or

sentence, we affirm the district court’s judgment.                             We require

that   counsel     inform      Anderson,        in    writing,      of   the      right    to

petition    the   Supreme      Court   of       the    United      States    for   further

review.     If Anderson requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel    may    move   in    this    court         for   leave    to   withdraw        from

representation.       Counsel’s motion must state that a copy thereof

was served on Anderson.           We dispense with oral argument because

the facts and legal contentions are adequately set forth in the

materials    before      the   court    and       argument      would       not    aid    the

decisional process.

                                                                                   AFFIRMED




                                            4